Mr. Justice Lawrence delivered the opinion of the Court: The single question presented by this record is, whether the homestead is exempt from sale under an execution issued on a judgment obtained against the husband in an action for slander. It is true, this case does not fall within the actual terms of the homestead act of 1851. That exempted the homestead “ from levy and forced sale, under any process or order from any court of law or equity in this State, for debts contracted from and after the 4th day of July, 1851.” The judgment in this case was not strictly a “ debt contracted.” But the law of 1857 declared it to bé the object of the legislature to prevent the alienation of the homestead in any case, except by the consent of the wife. In the light of both these laws, this court has constantly held, that it was the evident intent of the legislature to protect the homestead as a shelter for the wife and children, independently of any acts of the husband. He cannot deprive them of their right to it without the consent of the wife, either by his contracts or his torts. There is no more reason, so far as the wife is concerned, for permitting it to be sold for the husband’s tort, than for his violation of a contract, and it is the evident policy of the law to forbid its being sold under a judgment and execution in either case. The decree of the court below must be reversed. Decree reversed.